***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
            RICHARD MEGOS v. KARIN RANTA
                     (AC 38670)
               DiPentima, C. J., and Bright and Eveleigh, Js.

                                  Syllabus

The plaintiff sought to recover damages from the defendant, a nonresident,
   for personal injuries he had sustained in a motor vehicle accident involv-
   ing the defendant. One day prior to the running of the statute of limita-
   tions, the plaintiff served a complaint alleging negligent operation of a
   motor vehicle against the defendant at her last known address and by
   leaving a true and attested copy of the writ, summons and complaint
   at the office of the Commissioner of Motor Vehicles, as required by
   statute (§ 52-62 [c]). The trial court granted the defendant’s motion to
   dismiss the action, holding that service had not been effectuated on the
   defendant at her last known address because the writ, summons and
   complaint had been mailed to a prior address of the defendant. The
   plaintiff thereafter filed a new action pursuant to the accidental failure
   of suit statute (§ 52-592), which permits a plaintiff to bring a new action
   within one year of the determination of the original action if the original
   action was commenced within the time limited by law but failed to be
   tried on the merits due to, inter alia, insufficient service of the writ.
   The defendant again filed a motion to dismiss the new action on the
   ground that because she did not receive actual notice of the original
   action due to insufficient service, the original action had not commenced
   before the running of the statute of limitations and, therefore, could
   not be saved under § 52-592. The trial court granted the defendant’s
   motion to dismiss, concluding that the new action was not commenced
   within the time limited by law because there was no evidence that the
   defendant was served or saw a copy of the complaint before the statute
   of limitations expired. From the judgment rendered thereon, the plaintiff
   appealed to this court. Held that the trial court improperly dismissed
   the action under § 52-592 on the ground that the previous action had
   not been commenced prior to the running of the statute of limitations:
   pursuant to the plain language of § 52-62 (a), service on the commissioner
   has the same validity as service on a nonresident defendant personally,
   and, thus, by timely serving the original action on the commissioner,
   the plaintiff served the defendant personally and thereby commenced
   the original action prior to the running of the statute of limitations;
   moreover, the defendant’s claim that such a conclusion ignores the
   specific service requirements of subsection (c) of § 52-62 was unavailing
   because although subsection (c) requires process to be served both by
   service on the commissioner and by mailing a copy to the defendant at
   her last known address via certified mail, that subsection addresses the
   sufficiency of the service rather than commencement of the civil action,
   and the fact that a defendant could be entitled to a dismissal for insuffi-
   cient service if a plaintiff fails to comply with subsection (c) does not
   mean that the action was not commenced under subsection (a) for
   purposes of a claim brought pursuant to § 52-592.
     Argued December 5, 2017—officially released February 6, 2018

                            Procedural History

   Action to recover damages for personal injuries sus-
tained in a motor vehicle accident allegedly caused by
the defendant’s negligence, and for other relief, brought
to the Superior Court in the judicial district of New
Britain, where the court, Swienton, J., granted the
defendant’s motion to dismiss and rendered judgment
thereon, from which the plaintiff appealed to this court.
Reversed; further proceedings.
  Hugh D. Hughes, with whom, on the brief, were
Brian Flood and Alexander Bates, for the appellant
(plaintiff).
  J. Kevin Golger, with whom was Todd Lampert, for
the appellee (defendant).
                         Opinion

  BRIGHT, J. In this appeal, we are called upon to
answer one very important question, namely, whether
an action brought pursuant to General Statutes § 52-
621 is ‘‘commenced’’ upon service of process on the
Commissioner of Motor Vehicles (commissioner). We
answer that question in the affirmative. The plaintiff
in the present case, Richard Megos, appeals from the
judgment of the trial court dismissing his complaint,
brought pursuant to the accidental failure of suit stat-
ute, General Statutes § 52-592, on the ground that the
original § 52-62 action had not been ‘‘commenced’’
because the defendant, Karin Ranta, did not have actual
notice of the suit before the running of the applicable
statute of limitations. On appeal, the plaintiff claims
this was error. We agree and, accordingly, reverse the
judgment of the trial court.
   The following facts and procedural history, as either
found by the court or revealed by the record, provide
the background necessary for our review. On February
20, 2013, the plaintiff filed an application for prejudg-
ment remedy against the defendant. The plaintiff
alleged that, on October 13, 2012, the defendant, who
resided in New York, operated her motor vehicle in a
careless and negligent manner when she struck the
motorcycle that the plaintiff was driving. The court
granted an attachment in the amount of $2 million. The
plaintiff, however, thereafter failed to serve the writ,
summons, and complaint, and return the same to the
Superior Court within thirty days in accordance with
General Statutes § 52-278j (a).2 The court, therefore,
dismissed the matter on June 10, 2014.
   On October 12, 2014, one day prior to the running of
the statute of limitations; see General Statutes § 52-584;
the plaintiff attempted to serve a complaint alleging
negligent operation of a motor vehicle against the defen-
dant. The marshal’s return, dated October 21, 2014,
provided that service had been effectuated on October
12, 2014, by leaving a true and attested copy of the writ,
summons, and complaint at the office of the commis-
sioner, and by mailing a copy, certified return receipt,
to the defendant at 120 Central Park South, Apt. 4C,
New York, New York. The defendant filed a motion to
dismiss the complaint on the ground that service had
not been effectuated on her at her ‘‘last known address’’
as required under § 52-62, because it had been more
than one year since she had lived on Central Park South
and she did not receive a copy of the action. On June
23, 2015, the court granted the motion to dismiss holding
that service was not in compliance with the statute and
that, therefore, the court had no personal jurisdiction
over the defendant.
  On June 30, 2015, the plaintiff filed the present action
under the accidental failure of suit statute, § 52-592.
The defendant filed a motion to dismiss the June 30,
2015 complaint on the ground that ‘‘she was not prop-
erly served pursuant to . . . § 52-62, and since she
never received notice of the suit, the action cannot be
saved pursuant to . . . § 52-592, and therefore, this
court lacks personal jurisdiction over her.’’3 In short, the
defendant contended in her memorandum in support
of her motion to dismiss that the previous action had
not been ‘‘commenced within the time limited by law’’
because the writ, summons, and complaint were mailed
to her previous address and she did not receive notice
of the action prior to the running of the statute of
limitations for negligence actions. (Internal quotation
marks omitted.)
   In a November 25, 2015 memorandum of decision,
the court granted the motion to dismiss, holding that ‘‘in
order for the action to have ‘commenced,’ as required
by § 52-592, the defendant must receive effective notice
of the suit through the attempted service of the writ,
summons and complaint by the marshal within the time
limit prescribed by law. An action has not been com-
menced against a defendant where the defendant had
not received or seen a copy of the complaint. . . . In
this case, there is no evidence that the defendant was
ever served or ever saw a copy of the complaint before
the statute of limitations expired.’’ This appeal followed.
   The plaintiff claims that the court erred in dismissing
his complaint. He argues that the previous action was
‘‘commenced’’ when the marshal served the commis-
sioner and that such service was effectuated before
the running of the statute of limitations. He further
contends that the requirement in § 52-62 (c), that the
writ, summons, and complaint be mailed to the defen-
dant, does not affect the commencement of the action.
We agree with the plaintiff.
  We set forth the standard of review applicable to
this appeal. ‘‘A motion to dismiss admits all facts well
pleaded and invokes any record that accompanies the
motion, including supporting affidavits that contain
undisputed facts.’’ (Internal quotation marks omitted.)
Henriquez v. Allegre, 68 Conn. App. 238, 242, 789 A.2d
1142 (2002). ‘‘Where the trial court is presented with
undisputed facts . . . our review of its conclusions is
plenary, as we must determine whether the court’s con-
clusions are legally and logically correct . . . .’’ (Inter-
nal quotation marks omitted.) Metcalfe v. Sandford, 81
Conn. App. 96, 98–99, 837 A.2d 894, aff’d, 271 Conn.
531, 858 A.2d 757 (2004).
   Our resolution of this appeal requires us to construe
the language of § 52-62 in the context of an action
brought pursuant to § 52-592. ‘‘When construing a stat-
ute, [o]ur fundamental objective is to ascertain and give
effect to the apparent intent of the legislature. . . . In
seeking to determine that meaning, General Statutes
§ 1-2z directs us first to consider the text of the statute
itself and its relationship to other statutes. If, after
examining such text and considering such relationship,
the meaning of such text is plain and unambiguous and
does not yield absurd or unworkable results, extratex-
tual evidence of the meaning of the statute shall not
be considered. . . . The test to determine ambiguity is
whether the statute, when read in context, is susceptible
to more than one reasonable interpretation.’’ (Internal
quotation marks omitted.) State v. Agron, 323 Conn.
629, 633–34, 148 A.3d 1052 (2016). ‘‘[W]ith all issues of
statutory interpretation, we look first to the language
of the statute[s]. . . . In construing a statute, common
sense must be used and courts must assume that a
reasonable and rational result was intended. . . . Fur-
thermore, [i]t is a basic tenet of statutory construction
that the legislature [does] not intend to enact meaning-
less provisions. . . . [I]n construing statutes, we pre-
sume that there is a purpose behind every sentence,
clause, or phrase used in an act and that no part of
a statute is superfluous.’’ (Citations omitted; internal
quotation marks omitted.) Rocco v. Garrison, 268 Conn.
541, 550, 848 A.2d 352 (2004).
   Section 52-592 (a) provides in relevant part: ‘‘If any
action, commenced within the time limited by law,
has failed one or more times to be tried on its merits
because of insufficient service or return of the writ due
to unavoidable accident or the default or neglect of the
officer to whom it was committed . . . the plaintiff
. . . may commence a new action . . . for the same
cause at any time within one year after the determina-
tion of the original action or after the reversal of the
judgment.’’ (Emphasis added.) As our Supreme Court
has explained, ‘‘[this] provision is remedial in its charac-
ter. It was passed to avoid hardships arising from an
unbending enforcement of limitation statutes. . . . As
we have also stated, however, the extension of time [in
§ 52–592 is] in terms made applicable to all cases where
a suit seasonably begun [has] failed for the causes
stated. . . . Therefore, § 52-592 applies only when
there has been an original action that had been com-
menced in a timely fashion.’’ (Citations omitted;
emphasis altered; internal quotation marks omitted.)
Capers v. Lee, 239 Conn. 265, 271, 684 A.2d 696 (1996). In
this appeal, therefore, we are called upon to determine
whether the plaintiff timely commenced an action under
§ 52-62, thereby making it savable under § 52-592.
  Section 52-62 provides in relevant part: ‘‘(a) Any non-
resident of this state who causes a motor vehicle to be
used or operated upon any public highway or elsewhere
in this state shall be deemed to have appointed the
Commissioner of Motor Vehicles as his attorney and
to have agreed that any process in any civil action
brought against him on account of any claim for dam-
ages resulting from the alleged negligence of the nonres-
ident or his agent or servant in the use or operation of
any motor vehicle upon any public highway or else-
where in this state may be served upon the commis-
sioner and shall have the same validity as if served
upon the nonresident personally. . . .
   ‘‘(c) Process in such a civil action against a nonresi-
dent shall be served by the officer to whom the process
is directed upon the Commissioner of Motor Vehicles
by leaving with or at the office of the commissioner,
at least twelve days before the return day of the process,
a true and attested copy thereof, and by sending to the
defendant or his administrator, executor or other legal
representative, by registered or certified mail, postage
prepaid, a like true and attested copy, with an endorse-
ment thereon of the service upon the commissioner,
addressed to the defendant or representative at his
last-known address. . . .’’ (Emphasis added.)
   The plaintiff argues that, under § 52-62 (a), service
on the commissioner is the equivalent of personal ser-
vice on the defendant. Consequently, because personal
service on a defendant undoubtedly commences an
action, the same must be true of service on the commis-
sioner under § 52-62. The defendant argues that ‘‘ ‘[o]ne
who is not served with process does not have the status
of a party to the proceeding’ ’’ and ‘‘ ‘[a]n action is com-
menced not when the writ is returned but when it is
served upon the defendant.’ ’’ Although the defendant’s
argument generally is a sound statement of the law, in
this particular instance, § 52-62 expressly provides that
service on the commissioner has the same validity
as service on the defendant personally. We, therefore,
agree with the plaintiff’s position that, under the plain
language of the statute, there can be no doubt that by
timely serving the commissioner, the plaintiff served
the defendant personally, thereby commencing the civil
action on October 12, 2014, prior to the running of the
statute of limitations.
  The defendant contends that such a conclusion
ignores the specific service requirements contained in
subsection (c). She argues that subsection (c) requires
process to be served by two methods: (1) by service
on the commissioner and (2) by mailing a copy to the
defendant at her last known address via certified mail.
Although we agree that subsection (c) contains these
two requirements, we conclude that this subsection
addresses the sufficiency of the service of process
rather than the commencement of the civil action. Thus,
as was true with the first case filed by the plaintiff, a
defendant may be entitled to a dismissal for insuffi-
ciency of service if a plaintiff fails to comply with sub-
section (c). This, however, does not mean that the
action was not ‘‘commenced’’ under subsection (a) for
purposes of a claim brought pursuant to § 52-592. In
fact, had the legislature intended such a result, it would
have included the requirements of subsection (c) in
subsection (a). The fact that it chose not to do so is
a clear indication that it intended each subsection to
address a different issue.
  In conclusion, the plain language of subsection (a)
of § 52-62 provides that service on the commissioner
has the same validity as service on the defendant per-
sonally. When the defendant is served personally, the
action is commenced. Accordingly, the court improp-
erly dismissed the action under § 52-592 on the ground
that the previous action had not been commenced prior
to the running of the statute of limitations.
  The judgment is reversed and the case is remanded
for further proceedings.
      In this opinion the other judges concurred.
  1
     General Statutes § 52-62 provides in relevant part: ‘‘(a) Any nonresident
of this state who causes a motor vehicle to be used or operated upon any
public highway or elsewhere in this state shall be deemed to have appointed
the Commissioner of Motor Vehicles as his attorney and to have agreed that
any process in any civil action brought against him on account of any claim
for damages resulting from the alleged negligence of the nonresident or his
agent or servant in the use or operation of any motor vehicle upon any public
highway or elsewhere in this state may be served upon the commissioner
and shall have the same validity as if served upon the nonresident person-
ally. . . .
   ‘‘(c) Process in such a civil action against a nonresident shall be served
by the officer to whom the process is directed upon the Commissioner of
Motor Vehicles by leaving with or at the office of the commissioner, at least
twelve days before the return day of the process, a true and attested copy
thereof, and by sending to the defendant or his administrator, executor or
other legal representative, by registered or certified mail, postage prepaid,
a like true and attested copy, with an endorsement thereon of the service
upon the commissioner, addressed to the defendant or representative at his
last-known address. The officer serving the process upon the Commissioner
of Motor Vehicles shall leave with the commissioner, at the time of service,
a fee of twenty dollars, which fee shall be taxed in favor of the plaintiff in
his costs if he prevails in the action. The Commissioner of Motor Vehicles
shall keep a record of each such process and the day and hour of service.
   ‘‘(d) For the purposes of this section, the term ‘nonresident’ includes a
person who is a resident of this state at the time a cause of action arises
and who subsequently moves to another jurisdiction.’’
   2
     General Statutes § 52-278j (a) provides: ‘‘If an application for a prejudg-
ment remedy is granted but the plaintiff, within thirty days thereof, does
not serve and return to court the writ, summons and complaint for which
the prejudgment remedy was allowed, the court shall dismiss the prejudg-
ment remedy.’’
   3
     The court recognized that a motion to dismiss is not the proper proce-
dural vehicle to challenge the application of § 52-592. See LaBow v. LaBow,
85 Conn. App. 746, 750, 858 A.2d 882 (2004), cert. denied, 273 Conn. 906,
868 A.2d 747 (2005). It explained, however, that because the parties agreed
to the court’s determination of the issue via the motion to dismiss, the court
is permitted to do so. See Capers v. Lee, 239 Conn. 265, 269–270 n.9, 684
A.2d 696 (1996) (if use of motion to dismiss to challenge applicability of
§ 52-592 not challenged by party, court may use this procedural vehicle).